Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 31, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  155178(130)                                                                                       Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 155178
  v                                                                 COA: 324885
                                                                    Wayne CC: 14-000744-01-FC
  MARVIN DWAYNE NOBLE,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his reply is GRANTED. The reply submitted on March 13, 2017, is accepted
  for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 31, 2017
                                                                               Clerk